DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A Request for Continued Examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/07/2022 has been entered.
This Action is responsive to the Request for Continued Examination filed 10/07/2022.  Claims 1-11 and 13-20 are pending.  Claim 12 had been canceled.  Claims 1, 7, and 14 have been written in independent form.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the claimed features of the combination of a nose telescoping strut mount, trailing link, and pivot piston, of a nose gear is not disclosed in the figures as set forth in the limitation that recites: “a nose gear disposed proximate a front of the aircraft and mounted on a nose telescoping strut mount, the nose gear comprising: a trailing link attached to wheel of the aircraft; a pivot piston that extends to extend the trailing link about a first point of rotation and retracts to retract the trailing link about a second point of rotation” in claim 1, and “a telescoping strut mount attached to the nose gear, wherein the telescoping strut mount moves between a ground position parallel to the ground, an extended pitch angle position, and a fully retracted position” in claim 14, and “a first lever connected to a front hydraulic cylinder of the two or more nose cylinders” in claim 7 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to under 37 CFR 1.83(a) because they fail to show “… while the nose gear 310 may be substantially in line with front hydraulic cylinder 505b, the main gear 305 may be offset from the rear hydraulic cylinder 505a with a main gear lever 510a” as described in the amended specification in paragraph [00053].  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to because in FIG. 13, it is not clear what part reference character 1308 is pointing to.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office Action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Figures 1A and 1B should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  For example, in the initially filed written description, paragraph [00014] discloses “FIGS. 1A and 1B are plan and side views, respectively, depicting a blended-wing aircraft with the landing gear in a convention location near the center-of-gravity (CG) and inside the passenger or cargo compartment.” [emphasis Examiner’s] See MPEP § 608.02(g). Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office Action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office Action. The objection to the drawings will not be held in abeyance.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: The claimed features of the combination of a nose telescoping strut mount, trailing link, and pivot piston, of a nose gear is not disclosed in the initially filed written description as set forth in the limitation that recites: “a nose gear disposed proximate a front of the aircraft and mounted on a nose telescoping strut mount, the nose gear comprising: a trailing link attached to wheel of the aircraft; a pivot piston that extends to extend the trailing link about a first point of rotation and retracts to retract the trailing link about a second point of rotation” in claim 1.  The claimed features of the combination of a telescoping strut mount, trailing link, and pivot piston, of a nose gear is not disclosed in the initially filed written description as set forth in the limitation that recites: “a telescoping strut mount attached to the nose gear, wherein the telescoping strut mount moves between a ground position parallel to the ground, an extended pitch angle position, and a fully retracted position; a pivot piston that extends to extend the trailing link about a first point of rotation and retracts to retract the trailing link about a second point of rotation” in claim 14.
The amendment filed 10/07/2022 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: Alternatively, while the nose gear 310 may be substantially in line with front hydraulic cylinder 505b, the main gear 305 may be offset from the rear hydraulic cylinder 505a with a main gear lever 510a.
Applicant is required to cancel the new matter in the reply to this Office Action.

Claim Objections
Claims 18 and 20 are objected to because of the following informalities:
Claims 18 and 20 have claim statuses indicating (Currently Amended).  Neither claim was amended in the amended claims filed on 10/07/2022.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 USC § 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 USC § 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-11 and 13-20 are rejected under 35 USC § 112(a) or 35 USC § 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 USC § 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 recites the amended limitation “a nose gear disposed proximate a front of the aircraft and mounted on a nose telescoping strut mount, the nose gear comprising: a trailing link attached to wheel of the aircraft; a pivot piston that extends to extend the trailing link about a first point of rotation and retracts to retract the trailing link about a second point of rotation.”  The initially filed specification discloses a standalone telescoping landing gear in FIGS. 8A and 8B.  And, paragraph [00066] discloses that the system can include a telescoping strut mount 805, that can have the oleo strut 315 and landing gear 305, 310 mounted thereon.  And, FIG. 13 discloses a trailing link 1304 supported by a pivot-piston 1306, and the details of this support in paragraphs [000110]-[000111].  But, none of these figures and paragraphs disclose the manner in which the three parts, i.e., a telescoping strut mount, a trailing link, and a pivot-piston are assembled or arranged in combination to accomplish the limitations set forth in recited claim 1 hereinabove.
Claim 7 recites the amended limitation “a first lever connected to a front hydraulic cylinder of the two or more nose cylinders and a second lever connected to a rear hydraulic cylinder of the two or more main cylinders, wherein the first and second levers adjust an equilibrium between the front hydraulic cylinder and the rear hydraulic cylinder.”  In summary, this limitation includes using levers, hydraulic cylinders, main cylinders, to adjust an equilibrium between cylinders.  In part, paragraphs [00037], [00042], [00053]-[00056], disclose the main hydraulic cylinder(s) 320a (i.e., two or more main hydraulic cylinder 320a for the two or more main gears 305a); and providing equilibrium; and in FIGS. 5A and 5B, the hydraulic cylinders 505 can be augmented with levers 510; and the rear hydraulic cylinder 505a; and the front hydraulic cylinder 505b with a nose gear lever 510b; and the mechanical advantage/disadvantage of the levers 510 can also be used to adjust the equilibrium between the front hydraulic cylinder 505b and rear hydraulic cylinder(s) 505a; and in FIG. 5A, the rear hydraulic cylinder 505a acts substantially directly on the main gear 305, while the front hydraulic cylinder 505b acts on the nose gear 310 via the nose gear lever 510b.  These paragraphs and figures, as set forth in the initially filed specification, do not disclose “a first lever connected to a front hydraulic cylinder of the two or more nose cylinders” as set forth in the amended claim.  Where are two or more nose cylinders disclosed in the initially filed specification as set forth in the instant claim limitation, i.e., “a first lever connected to a front hydraulic cylinder of the two or more nose cylinders?”
Additionally, dependent claims 8-11 and 13 necessarily inherit the deficiencies of the parent claim.
Claim 14 recites the amended limitation “the nose gear comprises a trailing link attached to wheel of the aircraft; a telescoping strut mount attached to the nose gear, wherein the telescoping strut mount moves between a ground position parallel to the ground, an extended pitch angle position, and a fully retracted position; a pivot piston that extends to extend the trailing link about a first point of rotation and retracts to retract the trailing link about a second point of rotation.”  As recited in the rejection of claim 1 hereinabove, and referencing the same figures and paragraphs, none of these figures and paragraphs disclose the manner in which the three parts, i.e., a telescoping strut mount, a trailing link, and a pivot-piston are assembled or arranged in combination to accomplish the limitations set forth in recited claim 14 hereinabove.
Additionally, dependent claims 15-20 necessarily inherit the deficiencies of the parent claim.



The following is a quotation of 35 USC § 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 USC § 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 and 13-20 are rejected under 35 USC § 112(b) or 35 USC § 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 USC § 112, the applicant), regards as the invention.
Claim 1 recites in the preamble the subcombination of “a landing gear” in line 1 that is inconsistent with the body of the claim that recites limitations directed to the combination of “nose gear” and “aircraft” and “main gear” and a “fuselage” of the aircraft.  This inconsistency presents the question as to whether the claim recites a combination or subcombination. There is insufficient antecedent basis for the limitation that is directed to the combination rather than to the subcombination because the “fuselage” and “aircraft” are not inherent components of “a landing gear.”
Claim 1 recites the limitation “a nose gear disposed proximate a front of the aircraft and mounted on a nose telescoping strut mount, the nose gear comprising: a trailing link attached to wheel of the aircraft; a pivot piston that extends to extend the trailing link about a first point of rotation and retracts to retract the trailing link about a second point of rotation” in lines 2-6.  This limitation is vague and indefinite.  The claimed features of the combination of a nose telescoping strut mount, trailing link, and pivot piston, of a nose gear is not clear.  How are the telescoping strut mount, trailing link, and pivot piston, of the nose gear arranged or assembled in combination in such a way to execute the claimed limitations?  Neither the initially filed figures or written description disclose these three elements in combination executing the claimed limitation.  For examination purposes, and as best understood, the recited limitation will be interpreted as any structure that has all three parts associated with a nose gear.
Additionally, dependent claims 2-6 necessarily inherit the deficiencies of the parent claim.
Claim 7 recites in the preamble the subcombination of “a landing gear system” in line 1 that is inconsistent with the body of the claim that recites limitations directed to the combination of “nose cylinder” and “main cylinders” and the “aircraft.”  This inconsistency presents the question as to whether the claim recites a combination or subcombination. There is insufficient antecedent basis for the limitation that is directed to the combination rather to the subcombination because the “aircraft” is not an inherent component of “a landing gear system.”
Claim 7 recites the limitation "the two or more nose cylinders" in line 14.  There is insufficient antecedent basis for this limitation in the claim.
Additionally, dependent claims 8-11 and 13 necessarily inherit the deficiencies of the parent claim.
Claim 8 recites the limitation "the nose cylinder" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation "the nose cylinder" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 13 recites the limitation “The rotating landing gear system of Claim 12” in line 1.  This limitation is vague and indefinite.  Claim 12 has been canceled.  Consequently, it is not clear from which claim claim 13 depends?
Claim 14 recites the limitation “a nose gear comprises: a trailing link attached to wheel of the aircraft; a telescoping strut mount attached to the nose gear, wherein the telescoping strut mount moves between a ground position parallel to the ground, an extended pitch angle position, and a fully retracted position; a pivot piston that extends to extend the trailing link about a first point of rotation and retracts to retract the trailing link about a second point of rotation” in lines 10-16.  The claimed features of the combination of a nose telescoping strut mount, trailing link, and pivot piston, of a nose gear is not clear.  How are the telescoping strut mount, trailing link, and pivot piston, of the nose gear arranged or assembled in combination in such a way to execute the claimed limitations?  Neither the initially filed figures or written description disclose these three elements in combination executing the claimed limitation.  For examination purposes, and as best understood, the recited limitation will be interpreted as any structure that has all three parts associated with a nose gear.
Additionally, dependent claims 15-20 necessarily inherit the deficiencies of the parent claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 USC § 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 USC § 102(b)(2)(C) for any potential 35 USC § 102(a)(2) prior art against the later invention.
Claims 1-2, 4-5, 7-8, and 10-11 is/are rejected under 35 USC § 103 as being unpatentable over WILBY, U.S. Patent Application Publication 2010/0116931 (hereinafter called WILBY), and further in view of Derrien, U.S. Patent 5,337,976 A (hereinafter called Derrien), and further in view of LEVY, U.S. Patent 2,368,855 A (hereinafter called LEVY).
Regarding claim 1, as best understood, WILBY teaches a landing gear system for an aircraft comprising:
a nose gear (See e.g., FIGS. 2 & 3 elements 5G (5D)) disposed proximate a front of the aircraft (See e.g., FIG. 1 element 1), …: 
a main gear (See e.g., FIGS. 2 & 3 elements 7G (7D)), …, the main gear disposed proximate a rear of the aircraft (See e.g., FIGS. 2 & 3 elements 1 & 7G (7D)), the main gear controllably movable between a third position of the landing gear, in which the main gear is extended (See e.g., FIG. 2 elements 7G (7D)), and a fourth position of the landing gear, in which the main gear is retracted (See e.g., FIG. 3 elements 7G or (7D));
wherein, in a ground position, … the main gear is in the third position of the landing gear (See e.g., FIG. 2 elements 7G (7D)) and a fuselage (See e.g., FIG. 3 elements 2G (2D)) of the aircraft (See e.g., FIG. 3 element 1) is level with the ground (See e.g., FIG. 3 element 1 with respect to the unlabeled ground underneath the runway P); and
wherein, in a pitch angle position (See e.g., FIG. 3 element A), … the main gear is in the fourth position of the landing gear (See e.g., FIG. 3 elements 7G (7D)) and the fuselage (See e.g., FIG. 3 elements 2G (2D)) of the aircraft (See e.g., FIG. 3 element 1) is rotated to a positive pitch angle with respect to the ground (See e.g., FIG. 3 element A; ¶s [0032], [0058], & [0060]).
And, although WILBY teaches a nose gear and a controllable main gear that rotates an aircraft between different positions, WILBY does not teach a nose gear … mounted on a nose telescoping strut mount, the nose gear comprising: a trailing link attached to wheel of the aircraft; a pivot piston that extends to extend the trailing link about a first point of rotation and retracts to retract the trailing link about a second point of rotation; and an upper master link to rotate the trailing link around the second point of rotation to rotate the nose gear between a first position of the landing gear wherein the nose gear is retracted into the aircraft, a second position of the landing gear wherein the trailing link is parallel to a ground, and a third position of the landing gear wherein the trailing link is in an extended position for takeoff; and the nose gear is in the second position of the landing gear as a function of the telescoping strut mount and the nose gear is extended in the third position of the landing gear as a function of the telescoping strut mount.
However, Derrien teaches a nose gear (See e.g., column 1 lines 44-45) … mounted on a nose telescoping strut mount (See e.g., FIG. 1 element 105), the nose gear comprising:
a trailing link (See e.g., FIG. 1 element 102 in its totality with sub-parts 102.1, 102.3, 102.5) attached to wheel (See e.g., FIG. 1 element 9) of the aircraft (See e.g., FIG. 1 elements L & S; column 3 lines 44-49);
a pivot piston (See e.g., FIG. 1 element 110) that extends to extend the trailing link about a first point of rotation (See e.g., annotated FIG. 1 hereinbelow; column 5 lines 12-18) and retracts to retract the trailing link about a second point of rotation (See e.g., annotated FIG. 1 hereinbelow; column 5 lines 12-18); and
an upper master link (See e.g., FIG. 1 element 103) to rotate the trailing link around the second point of rotation to rotate the nose gear between a first position of the landing gear wherein the nose gear is retracted into the aircraft (See e.g., annotated FIG. 1 hereinbelow element circled number 1), a second position of the landing gear wherein the trailing link is parallel to a ground (See e.g., annotated FIG. 1 hereinbelow element circled number 2, where unlabeled element 102.5 is parallel to a ground), and a third position of the landing gear wherein the trailing link is in an extended position for takeoff (See e.g., annotated FIG. 1 hereinbelow element circled number 3);
and the nose gear is in the second position of the landing gear as a function of the telescoping strut mount (See e.g., annotated FIG. 1 hereinbelow elements circled number 2 & 105) and
the nose gear is extended in the third position of the landing gear as a function of the telescoping strut mount (See e.g., annotated FIG. 1 hereinbelow elements circled number 3 & 105).
Thus, it would have been obvious to a person having ordinary skill in the art having the prior art of WILBY and Derrien before him, before the effective filing date of the claimed invention, to provide the landing gear system of WILBY with a nose gear … mounted on a nose telescoping strut mount, the nose gear comprising: a trailing link attached to wheel of the aircraft; a pivot piston that extends to extend the trailing link about a first point of rotation and retracts to retract the trailing link about a second point of rotation; and an upper master link to rotate the trailing link around the second point of rotation to rotate the nose gear between a first position of the landing gear wherein the nose gear is retracted into the aircraft, a second position of the landing gear wherein the trailing link is parallel to a ground, and a third position of the landing gear wherein the trailing link is in an extended position for takeoff; and the nose gear is in the second position of the landing gear as a function of the telescoping strut mount and the nose gear is extended in the third position of the landing gear as a function of the telescoping strut mount, as taught in the analogous art of Derrien.  One of ordinary skill in the art would have been motivated to do so, with a reasonable expectation of success, by providing a shock-absorbing actuator having a force threshold which applies a predetermined torque tending to keep the landing gear leg in the position that it occupies during landing, while allowing the leg to be raised against controlled force in the event of a crash landing, as suggested by the analogous art of Derrien (See e.g., column 2 lines 21-26).
And, although WILBY teaches the landing gear interacts with oleopneumatic shock absorbers (See e.g., ¶ [0046]), and explosion-proof hydraulic oil (See e.g., ¶ [0051]), neither WILBY nor Derrien teaches a main gear, hydraulically coupled to the nose gear, nor a first lever connected to a front hydraulic cylinder of the nose gear and a second lever connected to a rear hydraulic cylinder of the main gear, wherein the first and second levers adjust an equilibrium between the front hydraulic cylinder and the rear hydraulic cylinder; and wherein extending the nose gear further comprises adjusting the equilibrium between the front hydraulic cylinder and the rear hydraulic cylinder as a function of the first lever and the second lever.
However, LEVY teaches a main gear (See e.g., FIG. 3 right (rear) gear), hydraulically … coupled (See e.g., FIG. 3 element 53; front page left-hand column lines 36-43 and right-hand column lines 37-40) to the nose gear (See e.g., FIG. 3 left (front) gear), and a first lever (See e.g., FIG. 3 element 57) connected to a front hydraulic cylinder of the nose gear (See e.g., FIG. 3 element 47) and a second lever (See e.g., FIG. 3 same unmarked part on the main gear as element 57 on the nose gear) connected to a rear hydraulic cylinder of the main gear (See e.g., FIG. 3 element 54), wherein the first and second levers adjust an equilibrium between the front hydraulic cylinder and the rear hydraulic cylinder (See e.g., front page left-hand column lines 36-43 and right-hand column lines 35-49; page 3 left-hand column lines 56-63); and wherein extending the nose gear further comprises adjusting the equilibrium between the front hydraulic cylinder and the rear hydraulic cylinder (See e.g., front page left-hand column lines 36-43 and right-hand column lines 35-49; page 3 left-hand column lines 56-63) as a function of the first lever (See e.g., FIG. 3 element 57) and the second lever (See e.g., FIG. 3 same unmarked part on the main gear as element 57 on the nose gear).
Thus, it would have been obvious to a person having ordinary skill in the art having the prior art of WILBY, Derrien, and LEVY before him, before the effective filing date of the claimed invention, to provide the landing gear system of the combined invention of WILBY and Derrien with a main gear, hydraulically … coupled to the nose gear, and a first lever connected to a front hydraulic cylinder of the nose gear and a second lever connected to a rear hydraulic cylinder of the main gear, wherein the first and second levers adjust an equilibrium between the front hydraulic cylinder and the rear hydraulic cylinder; and wherein extending the nose gear further comprises adjusting the equilibrium between the front hydraulic cylinder and the rear hydraulic cylinder, as taught by the analogous art of LEVY.  One of ordinary skill in the art would have been motivated to do so, with a reasonable expectation of success, to produce a balancing effect between the front and rear landing gears, thus permitting the airplane, no matter at what angle it may arrive on the ground, to take automatically its correct landing position, and to see that the correct position of the airplane in relation to the ground is attained very rapidly, as suggested by LEVY (See e.g., page 1 left hand column lines 36-53).


    PNG
    media_image1.png
    743
    786
    media_image1.png
    Greyscale


Regarding claim 2, WILBY, as modified by Derrien and LEVY in the rejection of claim 2 hereinabove, further teaches wherein:
the pitch angle position comprises a takeoff pitch angle position (WILBY See e.g., FIG. 3; ¶ [0032], [0058], & [0060]); and
the landing gear system rotates the fuselage of the aircraft to a predetermined takeoff pitch angle (αto) (WILBY See e.g., FIG. 3 element A).
Regarding claim 4, WILBY, as modified by Derrien and LEVY in the rejection of claim 2 hereinabove, further teaches further comprising:
a main cylinder (WILBY See e.g., FIGS. 4-6 element 28) coupled to the main gear (WILBY See e.g., FIGS. 2-3 element 7G (7D) and LEVY FIG. 3 rear (right) gear);
a nose cylinder (LEVY See e.g., FIG. 3 element 47) coupled to the nose gear (WILBY See e.g., FIGS. 2-3 element 5G (5D) and LEVY See e.g., FIG. 3 front (left) gear); and
a valve (WILBY FIGS. 4-6 element 61) coupled to the main cylinder (WILBY See e.g., FIGS. 4-6 element 28) and the pivot piston (Derrien See e.g., FIG. 1 element 110), the valve comprising a closed position (WILBY See e.g., FIG. 6 element 61; ¶ [0063]) and an open position (WILBY See e.g., FIGS. 4 & 5; ¶ [0063]);
wherein, in the closed position (WILBY See e.g., FIG. 6 element 61; ¶ [0063]), the valve prevents a flow of a fluid between the pivot piston and the main cylinder;
wherein, in the open position (WILBY See e.g., FIGS. 4 & 5; ¶ [0063]), the valve enables the flow of the fluid between the pivot piston and the main cylinder; and
wherein a flow of fluid between the nose cylinder (LEVY See e.g., FIG. 3 element 47) and the main cylinder (WILBY See e.g., FIGS. 4-6 element 28) causes the pivot piston to extend (Derrien See e.g., FIG. 1 element 110) and the main cylinder (WILBY See e.g., FIGS. 4-6 element 28) to lower (WILBY See e.g., FIGS. 3 & 5), or vice-versa.
Regarding claim 5, WILBY, as modified by Derrien and LEVY in the rejection of claim 4 hereinabove, further teaches wherein:
the valve comprises a hydraulic valve (WILBY See e.g., FIGS. 4-6 element 61); and
the fluid comprises hydraulic fluid (WILBY See e.g., ¶s [0062], [0064], & [0073]).
Regarding claim 7, as best understood, WILBY teaches a rotating landing gear system for an aircraft, comprising:
a nose gear (See e.g., FIGS. 2 & 3 elements 5G or (5D)) disposed proximate a front of the aircraft (See e.g., FIG. 1 element 1), the nose gear comprising:
…
two or more main gears (See e.g., FIGS. 2 & 3 elements 7G (7D)) disposed proximate a rear of the aircraft (See e.g., FIGS. 2 & 3 element 1);
two or more main cylinders (See e.g., FIGS. 2-4 elements 20 & 28), each mechanically coupled to the two or more main gears to move the main gears between the third position of the landing gear, in which the main gears are extended (See e.g., FIG. 2 elements 7G (7D)), and a fourth position of the landing gear, in which the main gears are retracted (See e.g., FIG. 3 elements 7G or (7D));
And, although WILBY teaches a nose gear and a controllable main gear that rotates an aircraft between different positions, WILBY does not teach the nose gear comprising: a trailing link attached to wheel of the aircraft; a pivot piston that extends to extend the trailing link about a first point of rotation and retracts to retract the trailing link about a second point of rotation; and an upper master link to rotate the trailing link around a second point of rotation to rotate the nose gear between a first position of the landing gear wherein the nose gear is retracted into the aircraft, a second position of the landing gear wherein the trailing link is parallel to a ground, and a third position of the landing gear wherein the trailing link is in an extended position for takeoff.
However, Derrien teaches the nose gear (See e.g., column 1 lines 44-45) comprising:
a trailing link (See e.g., FIG. 1 element 102 in its totality with sub-parts 102.1, 102.3, 102.5) of the aircraft (See e.g., FIG. 1 elements L & S; column 3 lines 44-49);
a pivot piston (See e.g., FIG. 1 element 110) that extends to extend the trailing link about a first point of rotation (See e.g., annotated FIG. 1 hereinabove) and retracts to retract the trailing link about a second point of rotation (See e.g., annotated FIG. 1 hereinabove); and
an upper master link (See e.g., FIG. 1 element 103) to rotate the trailing link around the second point of rotation to rotate the nose gear between a first position of the landing gear wherein the nose gear is retracted into the aircraft (See e.g., annotated FIG. 1 hereinabove element circled number 1), a second position of the landing gear wherein the trailing link is parallel to a ground (See e.g., annotated FIG. 1 hereinbove element circled number 2, where unlabeled element 102.5 is parallel to a ground), and a third position of the landing gear wherein the trailing link is in an extended position for takeoff (See e.g., annotated FIG. 1 hereinabove element circled number 3).
Thus, it would have been obvious to a person having ordinary skill in the art having the prior art of WILBY and Derrien before him, before the effective filing date of the claimed invention, to provide the rotating landing gear system of WILBY with the nose gear comprising: a trailing link attached to wheel of the aircraft; a pivot piston that extends to extend the trailing link about a first point of rotation and retracts to retract the trailing link about a second point of rotation; and an upper master link to rotate the trailing link around a second point of rotation to rotate the nose gear between a first position of the landing gear wherein the nose gear is retracted into the aircraft, a second position of the landing gear wherein the trailing link is parallel to a ground, and a third position of the landing gear wherein the trailing link is in an extended position for takeoff, as taught in the analogous art of Derrien.  One of ordinary skill in the art would have been motivated to do so, with a reasonable expectation of success, by providing a shock-absorbing actuator having a force threshold which applies a predetermined torque tending to keep the landing gear leg in the position that it occupies during landing, while allowing the leg to be raised against controlled force in the event of a crash landing, as suggested by Derrien (See e.g., column 2 lines 21-26).
And, while WILBY teaches the upper master link, the pivot piston, which are parts of the nose gear, and the main cylinders as set forth hereinabove in the instant claim rejection, neither WILBY nor Derrien teaches a first lever connected to a front hydraulic cylinder of the two or more nose cylinders and a second lever connected to a rear hydraulic cylinder of the two or more main cylinders, wherein the first and second levers adjust an equilibrium between the front hydraulic cylinder and the rear hydraulic cylinder; and a hydraulic valve hydraulically coupling the upper master link, the pivot piston, and the main cylinders to enable fluid to flow between a nose cylinder and the main cylinders to change a pitch angle of the aircraft with respect to the ground.
LEVY teaches aircraft landing gear having a first lever (See e.g., FIG. 3 element 57) connected to a front hydraulic cylinder (See e.g., FIG. 3 element 47) of the two or more nose cylinders (See e.g., FIGS. 3 & 4 elements 46 & 47) and a second lever (See e.g., FIG. 3 same unmarked part on the main gear as element 57 on the nose gear) connected to a rear hydraulic cylinder of the two or more main cylinders (See e.g., FIG. 3 elements 54 & its counterpart (not shown), but as taught on page 3 left-hand column lines 6-7), wherein the first and second levers adjust an equilibrium between the front hydraulic cylinder and the rear hydraulic cylinder (See e.g., front page left-hand column lines 36-43 and right-hand column lines 35-49; page 3 left-hand column lines 56-63); and
a hydraulic valve (See e.g., FIG. 2 element 31) hydraulically coupling the upper master link, the pivot piston (when combined with the upper master link and the pivot piston recited in the combined invention of WILBY and Derrien as set forth in the rejection hereinabove in the instant claim), and the main cylinders to enable fluid to flow between a nose cylinder and the main cylinders (See e.g., FIG. 1; page 2 left-hand column lines 42-53) to change a pitch angle of the aircraft with respect to the ground (See e.g., page 2 right-hand column line 7-35).
Thus, it would have been obvious to a person having ordinary skill in the art having the prior art of WILBY, Derrien, and LEVY before him, before the effective filing date of the claimed invention, to provide the rotating landing gear system of the combined invention of WILBY and Derrien with a first lever connected to a front hydraulic cylinder of the two or more nose cylinders and a second lever connected to a rear hydraulic cylinder of the two or more main cylinders, wherein the first and second levers adjust an equilibrium between the front hydraulic cylinder and the rear hydraulic cylinder; and a hydraulic valve hydraulically coupling the upper master link, the pivot piston (when combined with the upper master link and the pivot piston recited in the combined invention of WILBY and Derrien as set forth in the rejection hereinabove in the instant claim), and the main cylinders to enable fluid to flow between a nose cylinder and the main cylinders to change a pitch angle of the aircraft with respect to the ground, as taught in the analogous art of LEVY.  One of ordinary skill in the art would have been motivated to do so, with a reasonable expectation of success, producing a balancing effect between the front and rear landing gears, thus permitting the airplane, no matter at what angle it may arrive on the ground, to take automatically its correct landing position, as suggested by LEVY (See e.g., page 1 left hand column lines 36-43).
Regarding claim 8, WILBY, as modified by Derrien and LEVY in the rejection of claim 7 hereinabove, further teaches wherein the nose cylinder and the two or more main cylinders are sized and shaped such that, when the hydraulic valve is opened with the aircraft on the ground, the nose cylinder and the two or more main cylinders maintain their relative positions (LEVY See e.g., page 2 right-hand column lines 36-39).
Regarding claim 10, WILBY, as modified by Derrien and LEVY in the rejection of claim 7 hereinabove, further teaches wherein the nose cylinder and the two or more main cylinders are sized and shaped such that, when the hydraulic valve is opened with the aircraft in the air, the nose cylinder retracts and the two or more main cylinders extend (LEVY See e.g., FIG. 2 element 31; Examiner notes that the claim does not require the valve to have an effect, but rather only states the cylinders movement occurs when it is open, while not precluding such movement if it is closed; accordingly, the valve as taught by LEVY being open or closed has no effect on the ability of the cylinders to compress or extend as required by Wilby).
Regarding claim 11, WILBY, as modified by Derrien and LEVY in the rejection of claim 10 hereinabove, further teaches wherein a total weight of the two or more main gears is greater than a total weight of the nose gear (WILBY See e.g., FIG. 2, which discloses larger main gear 7G(7D), rendering a greater weight due to the increased number of components).


Claim 3 is/are rejected under 35 USC § 103 as being unpatentable over WILBY, and further in view of Derrien, and further in view of LEVY, and further in view of Clark, U.S. Patent Application Publication 2007/0145185 (hereinafter called Clark).
Regarding claim 3, WILBY, as modified by Derrien and LEVY in the rejection of claim 2 hereinabove, does not teach the pitch angle position comprises a landing pitch angle position; and the landing gear system rotates the fuselage of the aircraft to a predetermined landing pitch angle (αl).
However, Clark teaches the pitch angle position comprises a landing pitch angle position (FIGS. 2-4); and
the landing gear system rotates the fuselage of the aircraft to a predetermined landing pitch angle (αl) (See e.g., ¶s [0015]-[0016]).
Thus, it would have been obvious to a person having ordinary skill in the art having the prior art of WILBY, Derrien, LEVY, and Clark before him, before the effective filing date of the claimed invention, to provide the landing gear system of the combined invention of WILBY, Derrien, and LEVY with the pitch angle position comprises a landing pitch angle position; and the landing gear system rotates the fuselage of the aircraft to a predetermined landing pitch angle (αl), as taught by the analogous art of Clark.  One of ordinary skill in the art would have been motivated to do so, with a reasonable expectation of success, to allow the nose gear a greater distance to contract to provide braking forces based on fuselage position and dampen landing loads, as suggested by Clark (See e.g., ¶s [0015]-[0016]).


Claim 6 is/are rejected under 35 USC § 103 as being unpatentable over WILBY, and further in view of Derrien, and further in view of LEVY, and further in view of von Bose, U.S. Patent 6,032,090 (hereinafter called von Bose).
Regarding claim 6, WILBY, as modified by Derrien and LEVY in the rejection of claim 4 hereinabove, further teaches wherein:
the valve comprises a pneumatic valve (WILBY See e.g., FIG. 4 element 22; ¶ [0046]).
But neither WILBY, Derrien, nor LEVY teaches the fluid comprises one of air or nitrogen.
However, von Bose teaches the fluid comprises one of air or nitrogen (See e.g., column 10 line 61).
Thus, it would have been obvious to a person having ordinary skill in the art having the prior art of WILBY, Derrien, LEVY, and von Bose before him, before the effective filing date of the claimed invention, to provide the system of the combined invention of WILBY, Derrien, and LEVY with the fluid comprises one of air or nitrogen, as taught by the analogous art of von Bose.  One of ordinary skill in the art would have been motivated to do so, with a reasonable expectation of success, to take pressure measurements in the struts during the retracting and extending motion, as suggested by von Bose (See e.g., column 3 lines 50-58).


Claims 9 is/are rejected under 35 USC § 103 as being unpatentable over WILBY, and further in view of Derrien, and further in view of LEVY, and further in view of Clark.
Regarding claim 9, WILBY, as modified by Derrien and LEVY in the rejection of claim 8 hereinabove, further teaches wherein a total piston surface area of the two or more main cylinders (WILBY See e.g., FIGS. 2-4 elements 20 & 28) is greater than a total piston surface area of the nose cylinder (LEVY See e.g., FIG. 1).
But neither WILBY, Derrien, nor LEVY teaches a distance between the nose gear and a center-of-gravity (CG) of the aircraft is greater than a distance between the two or more main gears and the CG.
However, Clark teaches a distance between the nose gear and a center-of-gravity (CG) of the aircraft is greater than a distance between the two or more main gears and the CG (See e.g., FIGS. 2-4, where, when combined with the combined invention of WILBY, Derrien, and LEVY, WILBY teaches the two or more main gears).
Thus, it would have been obvious to a person having ordinary skill in the art having the prior art of WILBY, Derrien, LEVY, and Clark before him, before the effective filing date of the claimed invention, to provide the rotating landing gear system of the combined invention of WILBY, Derrien, and LEVY with a distance between the nose gear and a center-of-gravity (CG) of the aircraft is greater than a distance between the two or more main gears and the CG, as taught in the analogous art of Clark.  One of ordinary skill in the art would have been motivated to do so, with a reasonable expectation of success, of positively altering the angle of attack with smaller forces (the nose and main gears act as two points acting on a lever with a fulcrum at the center of gravity, accordingly basic lever mechanics apply, where smaller forces at greater distances act in an equivalent manner to larger forces at shorter distances).


Claims 14-18 and 20 is/are rejected under 35 USC § 103 as being unpatentable over WILBY, and further in view of LEVY, and further in view of Derrien.
Regarding claim 14, as best understood, WILBY teaches a method for mechanically rotating an aircraft to a desired pitch angle during a procedure, the method comprising:
determining that the aircraft has reached a predetermined speed (See e.g., ¶s [0005] & [0065]);
determining that a nose gear has moved to the third position and a main gear have moved to the first position of the landing gear in which the aircraft is positioned at the desired pitch angle (See e.g., FIG. 3).
But, WILBY does not teach opening a hydraulic valve hydraulically coupled to a nose gear cylinder and a main gear cylinder to enable fluid to flow from the nose gear cylinder to the main gear cylinder, or vice-versa, to achieve the desired pitch angle; moving a first lever connected to the nose gear cylinder of the nose gear and a second lever connected to the main gear cylinder of the main gear, wherein moving the first and second levers adjusts an equilibrium between the front hydraulic cylinder and the rear hydraulic cylinder; and closing the hydraulic valve to hydraulically lock a position of the nose gear relative to the main gear.
However, LEVY teaches a hydraulic valve (See e.g., FIG. 3 element 55, which operates like element 25 which includes valve 31), opening a hydraulic valve hydraulically coupled to a nose gear cylinder and a main gear cylinder to enable fluid to flow from the nose gear cylinder to the main gear cylinder, or vice-versa (See e.g., FIG. 3; page 2 left-hand column lines 42-53, where the valve would open via the accumulator (25), and again it is noted that the claim does not preclude flow when the valve is closed; page 2 right-hand column line 60-page 3 left-hand column line 20), to achieve the desired pitch angle;
moving a first lever (See e.g., FIG. 3 element 57) connected to the nose gear cylinder (See e.g., FIG. 3 element 47) of the nose gear (See e.g., FIG. 3 left (front) gear) and a second lever (See e.g., FIG. 3 same unmarked part on the main gear as element 57 on the nose gear) connected to the main gear cylinder (See e.g., FIG. 3 element 54) of the main gear (See e.g., FIG. 3 right (rear) gear), wherein moving the first and second levers adjusts an equilibrium between the front hydraulic cylinder and the rear hydraulic cylinder (See e.g., front page left-hand column lines 36-43 and right-hand column lines 35-49; page 3 left-hand column lines 56-63); and
closing the hydraulic valve to hydraulically lock a position of the nose gear relative to the main gear (See e.g., page 2 right hand column lines 36-39; page 3 left-hand column lines 18-20, where the front and rear landing gears are “locked” given that relative movement is suppressed once equalized as a result of the action of the accumulator).
Thus, it would have been obvious to a person having ordinary skill in the art having the prior art of WILBY and LEVY before him, before the effective filing date of the claimed invention, to provide the method of the invention of WILBY with opening a hydraulic valve hydraulically coupled to a nose gear cylinder and a main gear cylinder to enable fluid to flow from the nose gear cylinder to the main gear cylinder, or vice- versa, to achieve the desired pitch angle; moving a first lever connected to the nose gear cylinder of the nose gear and a second lever connected to the main gear cylinder of the main gear, wherein moving the first and second levers adjusts an equilibrium between the front hydraulic cylinder and the rear hydraulic cylinder; and closing the hydraulic valve to hydraulically lock a position of the nose gear relative to the main gear, as taught by the analogous art of LEVY.  One of ordinary skill in the art would have been motivated to do so, with a reasonable expectation of success, to produce a balancing effect between the front and rear landing gears, thus permitting the airplane, no matter at what angle it may arrive on the ground, to take automatically its correct landing position, and to see that the correct position of the airplane in relation to the ground is attained very rapidly, as suggested by LEVY (See e.g., page 1 left hand column lines 36-53).
And, neither WILBY nor LEVY teaches the nose gear comprises: a trailing link attached to wheel of the aircraft; a telescoping strut mount attached to the nose gear, wherein the telescoping strut mount moves between a ground position parallel to the ground, an extended pitch angle position, and a fully retracted position; a pivot piston that extends to extend the trailing link about a first point of rotation and retracts to retract the trailing link about a second point of rotation; and an upper master link to rotate the trailing link around the second point of rotation to rotate the nose gear between a first position of the landing gear wherein the nose gear is retracted into the aircraft, a second position of the landing gear wherein the trailing link is parallel to a ground, and a third position of the landing gear wherein the trailing link is in an extended position for takeoff.
However, Derrien teaches the nose gear comprising comprises:
a trailing link (See e.g., FIG. 1 element 102 in its totality with sub-parts 102.1, 102.3, 102.5) attached to wheel (See e.g., FIG. 1 element 9) of the aircraft (See e.g., FIG. 1 elements L & S; column 3 lines 44-49);
a telescoping strut mount (See e.g., FIG. 1 element 105) attached to the nose gear (See e.g., column 1 lines 44-45), wherein the telescoping strut mount moves between a ground position parallel to the ground, an extended pitch angle position, and a fully retracted position (See e.g., annotated FIG. 1 hereinabove, the various movements of element 105 among circled elements 1, 2, and 3);
a pivot piston (See e.g., FIG. 1 element 110) that extends to extend the trailing link about a first point of rotation (See e.g., annotated FIG. 1 hereinabove) and retracts to retract the trailing link about a second point of rotation (See e.g., annotated FIG. 1 hereinabove); and
an upper master link (See e.g., FIG. 1 element 103) to rotate the trailing link around the second point of rotation to rotate the nose gear between a first position of the landing gear wherein the nose gear is retracted into the aircraft (See e.g., annotated FIG. 1 hereinabove element circled number 1), a second position of the landing gear wherein the trailing link is parallel to a ground (See e.g., annotated FIG. 1 hereinabove element circled number 2, where unlabeled element 102.5 is parallel to a ground), and a third position of the landing gear wherein the trailing link is in an extended position for takeoff (See e.g., annotated FIG. 1 hereinabove element circled number 3).
Thus, it would have been obvious to a person having ordinary skill in the art having the prior art of WILBY, LEVY, and Derrien before him, before the effective filing date of the claimed invention, to provide the method of the combined invention of WILBY and LEVY with the nose gear comprises: a trailing link attached to wheel of the aircraft; a telescoping strut mount attached to the nose gear, wherein the telescoping strut mount moves between a ground position parallel to the ground, an extended pitch angle position, and a fully retracted position; a pivot piston that extends to extend the trailing link about a first point of rotation and retracts to retract the trailing link about a second point of rotation; and an upper master link to rotate the trailing link around the second point of rotation to rotate the nose gear between a first position of the landing gear wherein the nose gear is retracted into the aircraft, a second position of the landing gear wherein the trailing link is parallel to a ground, and a third position of the landing gear wherein the trailing link is in an extended position for takeoff, as taught by the analogous art of Derrien.  One of ordinary skill in the art would have been motivated to do so, with a reasonable expectation of success, by providing a shock-absorbing actuator having a force threshold which applies a predetermined torque tending to keep the landing gear leg in the position that it occupies during landing, while allowing the leg to be raised against controlled force in the event of a crash landing, as suggested by Derrien (See e.g., column 2 lines 21-26).
Regarding claim 15, WILBY, as modified by LEVY and Derrien in the rejection of claim 15 hereinabove, further teaches wherein:
the procedure comprises a takeoff (WILBY See e.g., FIG. 3; ¶ [0032], [0058], & [0060]); and
the predetermined speed comprises a rotation speed (V1) for the aircraft (WILBY teaches rotation speed is required to takeoff in the manner disclosed hereinabove.  It is noted that the claim does not define when the rotation occurs nor any value for the speed).
Regarding claim 16, WILBY, as modified by LEVY and Derrien in the rejection of claim 14 hereinabove, further teaches wherein:
the procedure comprises a landing (WILBY See e.g., ¶ [0061]); and
the predetermined speed comprises a reference landing speed (VREF) for the aircraft (WILBY teaches minimum safe speed for the aircraft to land in the manner disclosed hereinabove.  It is noted that the claim does not define the “reference” nor any speed value thereof).
Regarding claim 17, WILBY, as modified by LEVY and Derrien in the rejection of claim 14 hereinabove, further teaches further comprising determining that a predetermined force has been applied to a control stick of the aircraft that is greater than or equal to a minimum stick force prior to opening (WILBY See e.g., ¶s [0053]-[0056], where a minimum force would be required to alter the flap settings, otherwise no signal would register and no movement would occur) the hydraulic valve (LEVY See e.g., FIG. 2 element 55 and 31 as discussed in the rejection of claim 14 hereinabove).
Regarding claim 18, WILBY, as modified by LEVY and Derrien in the rejection of claim 14 hereinabove, further teaches wherein: a second position of the nose gear and the first position of the main gear comprises a ground position in which the nose gear and the main gear place the aircraft at zero pitch angle (WILBY See e.g., FIG. 2); and wherein the predetermined speed comprises a taxiing speed (WILBY See e.g., ¶ [0069]).
Regarding claim 20, WILBY, as modified by LEVY and Derrien in the rejection of claim 14 hereinabove, further teaches further comprising:
determining that a force on at least one of the nose gear or the main gear is greater than or equal to a minimum force indicating that the aircraft is on the ground (WILBY See ¶s [0053], [0055], [0065], & [0074], where by virtue of the airplane being on the runway, and the weight on the wheels is recorded, and a signal representative of the weight on the wheels is received, and weight acting on the rear landing gear at the instant the back-up braking is applied, are indications that a force has been determined on at least the main gear, and also that the force is greater than or equal to a minimum because the aircraft is on the ground, and therefore the references in their entirety teach the instant claim limitation);
opening the hydraulic valve to enable fluid to flow from the nose gear cylinder to the main gear cylinder, or vice-versa (LEVY See e.g., FIG. 3 element 55 and 31 as discussed in the rejection of claim 14 hereinabove; page 2 left-hand column lines 42-53, where the valve would open via the accumulator (25), and again it is noted that the claim does not preclude flow when the valve is closed; page 2 right-hand column line 60-page 3 left-hand column line 20);
determining that the nose gear and the main gear have moved to a ground position in which a fuselage of the aircraft is substantially level with the ground (WILBY See e.g., FIG. 3); and
closing the hydraulic valve to hydraulically lock the position of the nose gear relative to the main gear (LEVY See e.g., page 2 right hand column lines 36-39; page 3 left-hand column lines 18-20, where the front and rear landing gears are “locked” given that relative movement is suppressed once equalized as a result of the action of the accumulator).


Claim 19 is/are rejected under 35 USC § 103 as being unpatentable over WILBY, and further in view of LEVY, and further in view of Derrien, and further in view of LEVY, 2,147,536 A (hereinafter called ‘536).
Regarding claim 19, WILBY, as modified by LEVY and Derrien in the rejection of claim 14 hereinabove, further teaches further comprising a hydraulic valve (LEVY See e.g., FIG. 2 element 31) to cause the fluid to flow from the nose gear cylinder to the main gear cylinder (LEVY See e.g., FIG. 1; page 2 left-hand column lines 42-53), or vice-versa, to achieve the desired pitch angle (LEVY See e.g., page 2 right-hand column line 7-35).
But neither WILBY, LEVY, nor Derrien teaches activating a hydraulic pump.
However, ‘536 teaches activating a hydraulic pump (See e.g., FIG. element 1; right hand column lines 17-24).
Thus, it would have been obvious to a person having ordinary skill in the art having the prior art of WILBY, LEVY, Derrien, and ‘536 before him, before the effective filing date of the claimed invention, to provide the method of the combined invention of WILBY, LEVY, and Derrien with LEVY, as taught by the analogous art of ‘536.  One of ordinary skill in the art would have been motivated to do so, with a reasonable expectation of success, to move liquid to supplement gravity in order to control the landing gear for safe decent, as suggested by ‘536 (See e.g., left hand column lines 10-20; right hand column lines 15-24).

Response to Arguments
Applicant’s arguments filed 10/07/2022 with respect to claim(s) 1-6 and 14-20, rejected under the various 35 USC § 103 rejections as recited by Applicant, have been fully considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Regarding Applicant’s argument that the Instant Specification does not refer, at any point, to those figures as prior art, Examiner agrees.  However, in the initially filed written description, paragraph [00014] discloses “FIGS. 1A and 1B are plan and side views, respectively, depicting a blended-wing aircraft with the landing gear in a convention location near the center-of-gravity (CG) and inside the passenger or cargo compartment.” [emphasis Examiner’s].  Examiner interprets “convention location” as reference to “prior art.”  Consequently, the drawings objections regarding FIGS. 1A-1B are maintained.  Additionally, there were no replacement drawings filed to address the objections.
On pages 13-15 under Rejections under 35 U.S.C. § 112(b), Applicant argues “Applicant disagrees and respectfully reiterates the same point above. … Applicant respectfully requests reconsideration and withdrawal of this rejection for at least the same reasons, stated above, as to claim 1.”  These arguments are not persuasive for the same reasons that Examiner set forth in the Response to Arguments in the Office Action filed 08/09/2022, that Applicant has re-stated in the instant referenced section.
In response to Applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which Applicant relies (i.e., as described in the Instant Specification, the landing gear system is "related generally to aircraft landing gear, and specifically aircraft landing gear that enables the aircraft to be tilted, or rotated, for takeoff or landing, for example, with very little force from the aircraft's aerodynamic control surfaces." (Instant Specification at ¶ [00030]) … “the landing gear system”, as claimed, may include all elements in the claims limitation as they are directed towards components related to a landing gear system as described in the Instant Specification) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Consequently, claims 1-11 and 13 remained rejected under 35 USC § 112(b) as set forth hereinabove in the instant Office Action.

Conclusion
It is noted that any citation to specific pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331, 1332-33, 216 U.S.P.Q. 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 U.S.P.Q. 275, 277 (C.C.P.A. 1968)).
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to TERRI L FILOSI whose telephone number is (571)270-1988. The Examiner can normally be reached Monday-Friday 7:00 AM -3:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Timothy D Collins can be reached on 571-272-6886. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TERRI L FILOSI/
Examiner
Art Unit 3644
30 October 2022



/Nicholas McFall/Primary Examiner, Art Unit 3644